Exhibit 10.1

 



SEPARATION AGREEMENT

 

This Separation Agreement (“Separation Agreement” or “Agreement”) is made
between and Gary H. Rabin (“Executive”) and Advanced Cell Technology, Inc., a
Delaware corporation (along with its parents, subsidiaries and affiliates, the
“Company” and, together with the Executive, the “Parties”).

 

WHEREAS, the Parties entered into an Employment Agreement dated July 1, 2011
(the “Employment Agreement”) which expired on December 31, 2013, except that, by
its terms, Section 11 of the Employment Agreement survives the expiration of the
Agreement and remains in full force and effect;

 

WHEREAS, the Executive’s employment with the Company continued after the
expiration of the Employment Agreement;

 

WHEREAS, the Executive and the Company have mutually agreed that Executive will
separate from his employment with the Company, effective January 21, 2014 (the
“Separation Date”);

 

WHEREAS, on the Separation Date, the Company shall pay the Executive: (i) all
accrued and unpaid Base Salary through the Separation Date, and (ii) $123,461.53
for all of the Executive’s accrued but unused vacation through the Separation
Date. In addition, the Company will reimburse Executive for all reasonable
business expenses incurred by Executive on or before the Separation Date in
accordance with the Company’s policies and practices, provided Executive has
provided acceptable documentation within thirty (30) days of the Separation Date
(the foregoing defined as the “Accrued Benefit”);

 

WHEREAS, in the interest of an amicable transition, the Company will provide
certain payments and benefits (the “Separation Benefits”) to Executive, provided
Executive enters into and complies with this Separation Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

1. Resignation from Officer Positions; Board Service. The Executive hereby
resigns as of the Separation Date as an officer and director of the Company as
well as from any other officer and director positions he holds with the Company
or with any of the Company’s subsidiaries. The Executive agrees to sign any
other documents that the Company may reasonably request in order to effectuate
such resignation(s), after such documentation is reviewed with Executive’s legal
counsel and no good faith basis for withholding Executive’s signature is
determined to exist. Effective from the Separation Date, the Executive shall
have no authority to act on behalf of or to bind the Company.

 

2. Separation Benefits. In lieu of any severance benefits or enhanced equity
rights that Executive may have been entitled to pursuant to the Employment
Agreement or otherwise, and in exchange for, among other things, Executive
signing, not revoking and complying with the terms of this Separation Agreement,
the Company shall provide Executive with the following Separation Benefits:

 

 

1

 



 

(i) the Company shall continue to pay the Executive his base salary of
$44,583.33 per month for seven (7) months from the Separation Date (the
“Severance Period”), which shall commence upon the Company’s next regular
payroll date after the Effective Date of this Agreement;

 

(ii) on the Company’s next regular payroll date after the last day of the
Severance Period, the Company shall pay the Executive a lump sum payment equal
to $15,000, less applicable deductions and withholdings.

 

(iii) the Company agrees that it will not oppose Executive’s application for
unemployment compensation benefits. Employee acknowledges that eligibility
determinations are made by the Employment Security Department and that Employer
does not control such determination.

 

3. Equity. The Executive’s equity interests in the Company are set forth below
and are governed by The Advanced Cell Technology 2005 Stock Option Plan and the
associated Advanced Cell Technology, Inc. Employee Nonstatutory Option
Agreements (collectively the “Equity Documents”):

 

Grant Date Type of Grant Number of Vested Shares Exercise Price per Share
December 14, 2010 Nonqualified Stock Option 5,000,000 $0.14 July 1, 2011
Restricted Stock 6,000,001 N/A July 1, 2011 Nonqualified Stock Option 10,000,000
$0.185 July 1, 2011 Nonqualified Stock Option 5,000,000 $0.30 July 1, 2011
Nonqualified Stock Option 5,000,000 $0.45

 

The above-listed Nonqualified Options (each a “Stock Option”) are exercisable by
Executive for the entire ten-year term of the Stock Option. Executive
acknowledges and agrees that he does not have any equity interests other than
those set forth in this Section 3.

 



2

 

 

 

4. General Release. Executive irrevocably and unconditionally releases and
forever discharges the Company, all of its affiliated and related entities, its
and their respective predecessors, successors and assigns, its and their
respective employee benefit plans and the fiduciaries of such plans, and the
current and former officers, directors, stockholders, executives, attorneys,
accountants, and agents of each of the foregoing in their official and personal
capacities (collectively referred to as the “Releasees”) generally from all
claims, demands, debts, damages and liabilities of every name and nature, known
or unknown (“Claims”) that, as of the date when Executive signs this Separation
Agreement, he has, ever had, now claims to have or ever claimed to have had
against any or all of the Releasees. This release includes, without implication
of limitation, the complete waiver and release of all Claims of or arising in
connection with or for: the Employment Agreement including Claims for breach of
express or implied contract; wrongful termination of employment whether in
contract or tort; intentional, reckless, or negligent infliction of emotional
distress; breach of any express or implied covenant of employment, including the
covenant of good faith and fair dealing; interference with contractual or
advantageous relations, whether prospective or existing; deceit or
misrepresentation; discrimination or retaliation under state, federal, or
municipal law, including, without implication of limitation, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended, the Americans
with Disabilities Act, 42 U.S.C. § 12101 et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq.; Massachusetts General Law Chapter 151B;
the Massachusetts Wage Act; all Claims under the California Family Rights Act,
the California Fair Employment and Housing Act, the California Labor Code
Section 200 et seq., and any applicable California Industrial Welfare Commission
order; defamation or damage to reputation; reinstatement; punitive or emotional
distress damages; wages, severance pay, vacation pay, back or front pay or other
forms of compensation; and attorney’s fees and costs. Executive understands
that, except those expressly excluded from this release below, this general
release of Claims extends to any and all Claims related to Executive’s
employment by the Company, (including without limitation, any claims against the
Company with respect to any stock-based awards of any kind) and the ending of
his employment, and all Claims in his capacity as a Company stockholder arising
up to and through the date that Executive enters into this Separation Agreement.

 

Executive understands that this general release does not extend to any rights or
claims that may arise out of acts or events that occur after the date on which
Executive signs this Separation Agreement. Executive represents that he has not
assigned to any third party and has not filed with any agency or court any Claim
released by this Separation Agreement.

 

This release does not affect Executive’s rights or obligations under this
Separation Agreement or the Equity Documents nor shall this release affect the
Executive’s rights to: indemnification pursuant to state law or as an officer of
the Company under the Company’s articles of incorporation for Executive’s
service prior to the Separation Date, subject to the Company’s rights under
state law and the articles of incorporation with respect to such
indemnification; claims to insurance coverage under any policy as to which he is
a named insured or beneficiary; claims for unemployment compensation or any
state disability insurance benefits pursuant to the terms of applicable state
law; claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Releasees; claims to
continued participation in certain group benefit plans pursuant to the terms and
conditions of the federal law known as COBRA; and other obligation of the
Releasees that cannot be waived as a matter of law.

 



3

 

 

Executive acknowledges that he is familiar with Section 1542 of the California
Civil Code, which reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

Executive acknowledges that he is releasing unknown claims and waiving all
rights he may have under Civil Code Section 1542 or under any other statute or
common law principle of similar effect; provided that Executive is not waiving
any rights or claims that may arise out of acts or events that occur after the
date on which he signs this Agreement.

 

5. Return of Property. Executive commits to returning to the Company all Company
property on or before the Separation Date including, without limitation,
computer equipment, software, credit cards, files and any documents (including
computerized data and any copies made of any computerized data or software)
containing information concerning the Company, its business or its business
relationships, provided, after Executive returns the laptop issued to him by the
Company without any file or data deletions, the Company will work with Executive
in good faith to identify Executive’s personal files on the laptop and shall
provide copies of those personal files to the Executive. After returning all
such property, Executive commits to deleting and finally purging any duplicates
of files or documents that may contain Company or customer information from any
non-Company computer or other device that remains Executive’s property after the
Separation Date.

 

6. Covenants. Executive acknowledges and hereby reaffirms his continuing
obligations to the Company pursuant to Section 11 of the Employment Agreement
including, without limitation, with respect to Confidential Information, Right
to Company Materials, Nondisparagement and Nonsolicitation (collectively the
“Covenants”), all of which run in favor of the Company (including all parents,
subsidiaries and affiliates) and the terms of which are incorporated by
reference herein, provided the Company acknowledges that Executive’s covenant
with respect to Noncompetition Section 11 of the Employment Agreement is no
longer in effect.

 

7. Cooperation. Executive agrees to cooperate with the Company (including its
outside counsel) in connection with the contemplation, prosecution and defense
of all phases of existing, past and future litigation and/or in connection with
any government investigation about which the Company believes that Executive may
have knowledge or information. Executive further agrees to make himself
available at mutually convenient times during and outside of regular business
hours as reasonably deemed necessary by the Company’s counsel. Executive agrees
to appear without the necessity of a subpoena to testify truthfully in any legal
proceedings in which Executive is called as a witness.

 

8. Insider Trading and Disclosure. Executive reaffirms his obligations pursuant
to the Company’s Statement of Company Policy on Insider Trading and Disclosure
(the “Insider Trading Policy”) the terms of which continue to apply to Executive
following the termination of employment with the Company until any material,
nonpublic information possessed by such individual has become public or is no
longer material. The same restrictions that apply to Executive pursuant to the
Insider Trading Policy also apply to his spouse, significant other, child,
parent or other family member, in each case, living in the same household, and
to any investment fund, trust, retirement plan, partnership, corporation or
other entity over which he has the ability to influence or direct investment
decisions concerning securities.  Executive is responsible for ensuring
compliance with the Insider Trading Policy by all such persons affiliated with
Executive.

 



4

 

 

9. Termination of Separation Benefits; Injunctive Relief. In the event that any
Party fails to comply with any of the provision of this Separation Agreement,
including any of the Covenants that have been incorporated by reference, in
addition to any other legal or equitable remedies it may have for such breach,
the other party shall have the right to terminate the payments due and owing to
the other party. Further, the Parties agree that it would be difficult to
measure any harm caused to the other that might result from any breach by the
other Party of any of the Agreement and that, in any event, money damages would
be an inadequate remedy for any such breach. Accordingly, the Parties agree that
if the other breaches, or there is an imminent threat of a breach of any portion
of the Agreement, the non-breaching Party shall be entitled, in addition to all
other remedies they may have, to an injunction or other appropriate equitable
relief to restrain any such breach, without showing or proving any monetary
damage to the Company and without the necessity of posting a bond.

 

10. Advice of Counsel. This Separation Agreement is a legally binding document
and Executive’s signature will commit Executive to its terms. Executive
acknowledges that he has been advised to discuss all aspects of this Separation
Agreement with his attorney, that he has carefully read and fully understands
all of the provisions of this Separation Agreement and that Executive is
voluntarily entering into this Separation Agreement.

 

11. Effective Date. To accept this Agreement, Executive must return a signed
original of this Agreement to Edward Myles, Chief Financial Officer. This
Agreement shall become effective upon execution by both Parties (the “Effective
Date”).

 

12. Enforceability. Executive acknowledges that, if any portion or provision of
this Separation Agreement or the Covenants shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then the
remainder other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision
shall be valid and enforceable to the fullest extent permitted by law.

 

13. Exclusive Compensation. The payments, benefits and equity rights set forth
in this Agreement are the exclusive payments, benefits and equity rights to
Executive in connection with Executive’s employment and the ending of the
employment relationship, provided nothing in this Agreement shall affect
Executive’s or the Company’s rights and obligations with respect to
indemnification. By entering into this Separation Agreement, Executive
acknowledges and agrees that he is not entitled to any other pay, (including
salary or bonus or vacation pay) benefits or equity rights including without
limitation pursuant to any agreement, severance plan, program or arrangement.

 

14. Entire Agreement. This Separation Agreement along with the Covenants and
Equity Documents and the Undertaking Pursuant to 8 Del. C. § 145(e) you entered
into dated October 23, 2013, constitutes the entire agreement between Executive
and the Company concerning Executive’s relationship with the Company, and
supersedes and replaces any and all prior agreements and understandings between
the Parties concerning the Executive’s relationship with the Company including,
without limitation, the Employment Agreement.

 



5

 

 

 

15. Waiver. No waiver of any provision of this Separation Agreement, including
the Covenants, shall be effective unless made in writing and signed by the
waiving party. The failure of either Party to require the performance of any
term or obligation of this Separation Agreement or the Covenants, or the waiver
by either Party of any breach of this Separation Agreement or the Covenants,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

16. Taxes. The Company shall undertake to make deductions, withholdings and tax
reports with respect to payments and benefits under this Separation Agreement
and in connection with other compensation matters to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports. Payments under this Separation
Agreement shall be in amounts net of any such deductions or withholdings.
Nothing in this Separation Agreement shall be construed to require the Company
to make any payments to compensate Executive for any adverse tax effect
associated with any payments or benefits made to Executive in connection with
Executive’s employment with the Company.

 

17. Successors and Assigns. The Parties agree that their rights and obligations
hereunder are binding upon and inure to the benefit of their respective
successors and assigns, and in the case of Executive, to his heirs as well.

 

18. Governing Law; Consent to Jurisdiction; Interpretation. By signing below the
Parties acknowledge and agree that the Parties’ rights and obligations to one
another, including, without limitation, their rights and obligations under this
Separation Agreement, the Covenants shall be interpreted and enforced under the
laws of the Commonwealth of Massachusetts without regard to conflict of law
principles. The Parties agree that any disputes between the Parties shall be
resolved exclusively in the federal or state courts of the Commonwealth of
Massachusetts. In the event of any dispute, this Separation Agreement is
intended by the parties to be construed as a whole, to be interpreted in
accordance with its fair meaning, and not to be construed strictly for or
against either Party or the “drafter” of all or any portion of this Separation
Agreement.

 

19. Counterparts. This Separation Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original, but all of which together shall constitute one and the same
document. Facsimile and pdf signatures shall be deemed to be of equal force and
effect as originals.

 

 

[Remainder of Page Intentionally Left Blank]

 



6

 

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Separation Agreement on the date(s) indicated below.

 

ADVANCED CELL TECHNOLOGY, INC.

 

By: /s/ Michael Heffernan   January 21, 2014   Michael Heffernan   Date  
Chairman of the Board of Directors    

 

 



I HAVE READ THIS AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE SIGNED IT
KNOWINGLY AND VOLUNTARILY. I UNDERSTAND THAT THIS AGREEMENT IS A LEGAL DOCUMENT.

 



/s/ Gary H. Rabin   January 21, 2014 Gary H. Rabin   Date

 

 



